                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 MUHAMMED MUHAMMED,                                )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    No. 3:20-cv-00602
                                                   )    Judge Trauger
 BYRON PONDS, et al.,                              )
                                                   )
         Defendants.                               )

                                        MEMORANDUM

        Muhammed Muhammed, an inmate at Trousdale Turner Correctional Center in Hartsville,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1), a supplement

to the complaint (Doc. No. 5), and an application to proceed as a pauper (Doc. No. 2). This action

is before the court for an initial review under the Prison Litigation Reform Act and the in forma

pauperis statute.

I.     Application to Proceed as a Pauper

        The court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because the plaintiff’s application to proceed as a pauper reflects that he cannot

pay the filing fee in advance, the application (Doc. No. 2) will be granted. The $350.00 filing fee

will be assessed as directed in the accompanying order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

        The court must dismiss this action if it is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The court also must liberally construe pro se pleadings




      Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 1 of 13 PageID #: 38
and hold them to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       A.      Factual Allegations

       The plaintiff’s allegations primarily concern his inmate classification at Trousdale Turner.

Based on the plaintiff’s factual allegations and the exhibits attached to the complaint, the court has

established the following summary for the purpose of conducting an initial review.

       In September 2019, the plaintiff was put on “close custody” status after pleading guilty to

an “assault on staff” disciplinary offense. (Doc. No. 1 at 6.) The plaintiff was to go to “medium

custody” after six months if he did not have an intervening disciplinary infraction. (Id.) The

plaintiff did not have an infraction before his next reclassification hearing in May 2020, so TDOC

Contract Monitor Chris Brun and Warden Raymond Byrd signed papers removing the plaintiff

from close custody and authorizing him to return to general population. (Id.)

       On May 29, 2020, Unit Manager Thames falsely charged the plaintiff with assault on staff.

(Id. at 6, 9.) The plaintiff was taken to segregation, which violated a TDOC policy that inmates

should be placed on “pending investigation” status before being charged. (Id.) The plaintiff had a

disciplinary hearing on June 8, the timing of which allegedly violated his due process rights. (Id.

at 9, 16–17.) Thames did not appear at the hearing. (Id. at 9.) The disciplinary board found the

plaintiff not guilty based on a review of the prison’s video footage. (Id. at 10, 16–17.)

       The plaintiff remained on segregation until June 10, when he was placed on “pending

investigation” status by Assistant Warden Byron Ponds. (Id. at 10; Doc. No. 5 at 1.) On June 11,

the plaintiff filed a grievance with Grievance Chairperson Elisabeta Lopez. (Doc. No. 1 at 5.)

       On June 16, Disciplinary Hearing Officer Huntley told the plaintiff that he spoke with

Assistant Warden Ponds, and Ponds told Huntley that the plaintiff was returning to close custody



                                                  2

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 2 of 13 PageID #: 39
status because Warden Byrd did not want him “back on the compound.” (Id. at 10.) On June 23,

Warden Byrd, Assistant Warden Ponds, and Assistant Warden Vinnie Vantel had Classification

Coordinator Holmes reclassify the plaintiff to close custody status. (Id.; Doc. No. 5 at 2.) Holmes

specifically told the plaintiff that he qualified for medium custody status, but that Ponds instructed

her to “use a code to override [the plaintiff] to close custody” based on “the last classification and

write up.” (Doc. No. 1 at 11–12.) Sergeant Dickey also told the plaintiff that inmates found not

guilty of assaulting him have been allowed “back on the compound.” (Doc. No. 5 at 2.)

       While on close custody status, the plaintiff is housed in the same pod as “protective

custody” inmates, where he is unable to use the telephone or watch television and faces the

following conditions: “no electricity, cold/late food, unsanitary showers, poor security, low staff.”

(Doc. No. 1 at 7.) The plaintiff seems to allege that this improper classification negatively affects

his mental health, as he takes medication for diagnosed PTSD, depression, anxiety, and paranoia.

(Id.) Inmates on close custody also lose parole eligibility, and the plaintiff alleges that Warden

Byrd wanted him on this status, rather than some “transfer” status, to harm the plaintiff’s ability

to make parole at his next scheduled parole hearing in October. (Id. at 10–11.)

       The plaintiff sues Warden Byrd, Assistant Warden Ponds, Assistant Warden Vantel, and

Grievance Chairperson Lopez. (Id. at 1–3; Doc. No. 5 at 1.) He requests reclassification to general

population with high priority, all “credits from 6-29-20 to present,” and all “state pay.” (Doc. No.

1 at 13.) He also requests “restitution paid out” for the defendants’ actions. (Id. at 13–14.)

       B.      Legal Standard

       To determine if a complaint passes initial review under the applicable statutes, the court

applies the Rule 12(b)(6) standard. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the



                                                  3

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 3 of 13 PageID #: 40
factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

        C.      Analysis

        “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived

the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

                1.      Dismissal of Defendant Lopez

        As an initial matter, the plaintiff fails to state a claim against Grievance Chairperson Lopez.

The only factual allegation regarding Lopez is that she received a grievance from the plaintiff

related to the facts of this lawsuit. The plaintiff, therefore, is presumably asserting that Lopez either

mishandled or failed to take appropriate action in response to his grievance. But “there is no

inherent constitutional right to an effective prison grievance procedure,” Argue v. Hofmeyer, 80 F.

App’x 427, 430 (6th Cir. 2003) (collecting cases), and “the denial of a grievance or the failure to

act upon the filing of a grievance is insufficient to establish liability under § 1983.” Johnson v.

Aramark, 482 F. App’x 992, 993 (6th Cir. 2012) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999)). Accordingly, Lopez will be dismissed as a party.

                2.      Violation of TDOC Policy

        Next, the plaintiff asserts that Trousdale Turner staff violated TDOC policy before and

after his disciplinary hearing on June 8, 2020. Specifically, the plaintiff alleges that he should have



                                                   4

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 4 of 13 PageID #: 41
been placed on “pending investigation” status before being charged on May 29, instead of being

taken to segregation. And after the hearing, the plaintiff asserts that Trousdale Turner staff violated

a TDOC policy against “double jeopardy” by reclassifying him to close custody status despite the

disciplinary board’s finding of not guilty. (Doc. No. 1 at 8, 12; Doc. No. 5 at 1.) However, inmates

cannot state a Section 1983 claim based solely on the failure to follow prison policies. See Grinter

v. Knight, 532 F.3d 567, 574 (6th Cir. 2008) (citing Olim v. Wakinekona, 461 U.S. 238, 250 (1983))

(“Failing to follow proper procedures is insufficient to establish an infringement of a liberty

interest.”). Thus, to the extent that the plaintiff’s claims are premised on the failure to follow

policy, they will be denied.

               3.      Due Process

       The plaintiff’s primary complaint is that prison staff violated his due process rights at the

disciplinary hearing, and by placing him on close custody status following the hearing despite

being found not guilty. As an initial matter, the plaintiff fails to state a claim based on the process

afforded him at the hearing itself because he “was found not guilty.” See Hursey v. Anderson, No.

16-1146, 2017 WL 3528206, at *2 (6th Cir. Mar. 31, 2017) (citing Sandin v. Conner, 515 U.S.

472, 477–78 (1995)) (“[B]ecause Hursey was found not guilty, the misconduct proceedings did

not implicate a protected liberty interest.”). The plaintiff’s concern, therefore, is not with the

disciplinary board that found him not guilty, but with the reclassification to close custody

following that outcome.

       The Fourteenth Amendment provides that prisoners “may not be deprived of life, liberty,

or property without due process of law.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (citations

omitted). To state a procedural due process claim, the plaintiff must show that (1) he had a

protected liberty or property interest; (2) he was deprived of that interest; and (3) the state did not



                                                  5

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 5 of 13 PageID #: 42
afford him adequate procedural rights prior to depriving him of that interest. Janinski v. Tyler, 729

F.3d 531, 541 (6th Cir. 2013) (citing Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th

Cir. 2006)). The first prong of this claim is a threshold requirement. See Wilkinson v. Austin, 545

U.S. 209, 221 (2005). Thus, “the question of what process is due is relevant only if the inmate

establishes a constitutionally protected interest.” Pickelhaupt v. Jackson, 364 F. App’x 221, 224

(6th Cir. 2010) (citing Wikinson, 545 U.S. at 224).

       Prisoners have a narrower set of protected interests than individuals who are not

incarcerated. Wolff, 418 U.S. at 556. For instance, “the Constitution itself does not give rise to a

liberty interest in avoiding transfer to more adverse conditions of confinement.” Wilkinson, 545

U.S. at 221–22 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)). A liberty interest may arise,

however, in avoiding conditions of confinement that “impose[] atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Id. at 223 (quoting Sandin, 515

U.S. at 484.

       Here, the plaintiff alleges that he has been on close custody status since June 23, 2020.

Since that time, the plaintiff has been unable to use the telephone or watch television and has

experienced “no electricity, cold/late food, unsanitary showers, poor security, [and] low staff.”

(Doc. No. 1 at 7.) This status also makes the plaintiff ineligible for parole consideration. For two

reasons, however, these are not the type of “extreme circumstances” considered “atypical and

significant” for the purpose of a due process claim. Joseph v. Curtin, 410 F. App’x 865, 868 (6th

Cir. 2010) (quoting Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008)).

       First, at the time of the plaintiff’s last filing, he had been on close custody for about seven

weeks. (Doc. No. 5 at 2 (June 23 reclassification date); id. at 4 (August 10 signature date).) To

“implicate due process considerations,” a prisoner’s confinement in more restrictive conditions



                                                 6

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 6 of 13 PageID #: 43
typically must be “prolonged or indefinite.” Bishawi v. Ne. Ohio Corr. Ctr., 628 F. App’x 339,

344 (6th Cir. 2014) (citing Wilkinson, 545 U.S. at 224). The Sixth Circuit has held that periods of

confinement longer than seven weeks did not establish a protected liberty interest. See id. (69

days); Powell v. Washington, 720 F. App’x 222, 227 (6th Cir. 2017) (6 months); McMann v.

Gundy, 39 F. App’x 208, 210 (6th Cir. 2002) (5 months); but see Harden-Bey, 524 F.3d at 792–

93 (finding that 3 years without a definite end-point may be “atypical and significant”). The

plaintiff also does not allege that he is being denied periodic review of his status. See Patton v.

Hall, No. 18-5235, 2018 WL 7569342, at *1 (6th Cir. Aug. 7, 2018) (finding no liberty interest

where inmate “had only been in administrative segregation for eight months and he failed to allege

that he is not receiving the required reviews of his status”).

       Second, the alleged conditions themselves are not sufficiently restrictive to implicate a

liberty interest. See Wilkerson, 545 U.S. at 223–24 (finding liberty interest where inmate was

prohibited from “almost all human contact,” subjected to 24-hour constant light, and limited to 1

hour of exercise per day in a “small indoor room”). As to the plaintiff’s parole eligibility, prisoners

do not have a protectible liberty interest in the mere possibility of parole. See Crump v. Lafler, 657

F.3d 393, 405 (6th Cir. 2011) (quoting Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442

U.S. 1, 11 (1979)) (“That the state holds out the possibility of parole provides no more than a mere

hope that the benefit will be obtained.”). And “a grant of parole in Tennessee is wholly

discretionary.” Bradley v. Evans, No. 98-5861, 2000 WL 1277229, at *8 (6th Cir. Aug. 23, 2000)

(citing Meachem, 427 U.S. at 229 n.8); see also Williams v. Lindamood, 526 F. App’x 559, 563

(6th Cir. 2013) (rejecting due process claim of Tennessee prisoner “disqualified for parole due to

placement”).




                                                  7

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 7 of 13 PageID #: 44
        In sum, the plaintiff’s alleged conditions are not “atypical and significant” such that he

passes the threshold issue of establishing a protected liberty interest. The plaintiff, therefore, fails

to state a due process claim based on his close custody status classification.

                4.      Retaliation

        The plaintiff’s allegations regarding his placement on close custody, however, do state a

colorable retaliation claim. To state a First Amendment retaliation claim, a prisoner must allege

that: (1) he engaged in protected conduct; (2) he suffered an adverse action “that would deter a

person of ordinary firmness from continuing to engage in that conduct”; and (3) “the adverse action

was motivated at least in part by [his] protected conduct.” Maben v. Thelen, 887 F.3d 252, 264

(6th Cir. 2018) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)).

        Here, the plaintiff alleges that, after the disciplinary board found him not guilty of

assaulting a staff member, Warden Byrd did not want him “back on the compound.” (Doc. No. 1

at 10.) According to the plaintiff, Byrd wanted him on close custody status at that point to hurt his

parole eligibility. Byrd, Assistant Warden Ponds, and Assistant Warden and Vantel then forced a

classification coordinator to “do a[n] override” and place the plaintiff on close custody status

despite qualifying for medium custody. (Doc. No. 5 at 2.) Liberally construing these allegations in

the plaintiff’s favor, he essentially asserts that Byrd, Ponds, and Vantel retaliated against him for

obtaining a not guilty disciplinary finding by unjustifiably placing him on close custody.

        This liberally construed assertion states a claim. First, a prisoner maintaining his innocence

at a disciplinary hearing is protected conduct. See Throneberry v. Havenor, No. 2:19-cv-264, 2020

WL 240993, at *8 (W.D. Mich. Jan. 16, 2020) (“Plaintiff’s statement to Defendant Johnston that

Plaintiff would not plead guilty to the Lawry misconduct is protected conduct.”). Second, the

plaintiff suffered a sufficiently adverse action through the more restrictive conditions on close



                                                   8

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 8 of 13 PageID #: 45
custody status. See Hill, 630 F.3d at 474 (citing King v. Zamiara, 150 F. App’x 485, 494 (6th Cir.

2005)) (“[A]ctions that result in more restrictions and fewer privileges for prisoners are considered

adverse.”). And third, liberally construed, the plaintiff alleges that his close custody classification

is causally connected to his protected activity. See LaFountain v. Harry, 716 F.3d 944, 949 (6th

Cir. 2013) (finding prisoner’s allegation of “causal[] connection” sufficient to satisfy the third

element for the purpose of initial screening under the PLRA).

       Accordingly, the plaintiff will be permitted to proceed with a retaliation claim against

Warden Byrd, Assistant Warden Ponds, and Assistant Warden Vantel.

               5.      Equal Protection

       The plaintiff next asserts an equal protection claim. (Doc. No. 1 at 6.) The Equal Protection

Clause is “essentially a direction that all persons similarly situated should be treated alike.” EJS

Props., LLC v. City of Toledo, 698 F.3d 845, 864 (6th Cir. 2012) (quoting City of Cleburne v.

Cleburne Living Ctr., 476 U.S. 432, 439 (1985)). It “protects against invidious discrimination

among similarly-situated individuals or implicating fundamental rights.” Bishawi v. Ne. Ohio

Corr. Ctr., 628 F. App’x 339, 344 (6th Cir. 2014) (citing Ctr. for Bio-Ethical Reform v. Napolitano,

648 F.3d 365, 379 (6th Cir. 2011)).

       Here, the only allegation raising potential equal protection concerns is that other inmates

found not guilty of assaulting a prison official have been allowed “back on the compound.” (Doc.

No 5 at 2.) But this allegation does not “involve the denial of a fundamental right, because a

prisoner does not have a constitutional right to be placed in a specific security classification.”

Harbin-Bey v. Rutter, 420 F.3d 571, 576 (6th Cir. 2005) (citing Moody v. Daggett, 427 U.S. 78,

88 n.9 (1976)). And the plaintiff does not allege that he was targeted for differential treatment

based on his membership in a protected class. See Katz v. Vill. of Beverly Hills, 677 F. App’x 232,



                                                  9

     Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 9 of 13 PageID #: 46
237 (6th Cir. 2017) (quoting Henry v. Metro. Sewer Dist., 922 F.2d 332, 341 (6th Cir. 1990)) (“To

state a claim under the Equal Protection Clause, a § 1983 plaintiff must allege that a state actor

intentionally discriminated against the plaintiff because of membership in a protected class.”).

Accordingly, the plaintiff fails to state an equal protection claim.

               6.      Conditions of Confinement

       The plaintiff also asserts a claim of constitutionally inadequate conditions of confinement

on close custody status. (Doc. No. 1 at 7.) The Eighth Amendment protects convicted inmates from

the “unnecessary and wanton infliction of pain,” Hope v. Pelzer, 536 U.S. 730, 737 (2002) (citation

omitted), which imposes a duty on prison officials to “provide humane conditions of confinement.”

Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (citations omitted). “An Eighth Amendment

conditions of confinement claim [] contains both an objective and a subjective component.”

Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011) (citing Wilson v. Seiter, 501 U.S. 294,

298 (1991)). “The objective component requires the plaintiff to demonstrate that he has been

subjected to specific deprivations that are so serious that they deny him ‘the minimal civilized

measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). “The

subjective component,” meanwhile, “requires the plaintiff to demonstrate that the prison officials

acted wantonly, with deliberate indifference to the plaintiff’s serious needs.” Id. (citing Farmer,

511 U.S. at 834).

       Here, the plaintiff fails to satisfy the objective component. He alleges that he is unable to

use the telephone or watch television and experiences “no electricity, cold/late food, unsanitary

showers, poor security, [and] low staff.” (Doc. No. 1 at 7.) Although these conditions are

undoubtedly unpleasant, the plaintiff does not specifically allege that they caused him to be




                                                 10

    Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 10 of 13 PageID #: 47
“deprived of an identifiable human need.” Richmond, 450 F. App’x at 455 (citing Wilson, 501 U.S.

at 304). Thus, the plaintiff fails to state a claim on this basis.

                7.      Mental Health Care

        The plaintiff also alleges that he is a “mental health patient” with diagnosed PTSD,

depression, anxiety, and paranoia, and that he takes medication to treat these diagnoses. (Doc. No.

1 at 7.) To the extent that he is attempting to assert a claim for inadequate mental health care,

however, it will be denied.

        A prisoner’s Eighth Amendment right to be free from deliberate indifference to serious

medical needs extends to “psychiatric needs.” Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018)

(citing Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). Such a claim has “an objective

and a subjective component.” Id. at 937–38 (footnote omitted) (citing Clark-Murphy v. Foreback,

439 F.3d 280, 292 (6th Cir. 2006)). “To satisfy the objective component, the plaintiff must allege

that the medical need at issue is ‘sufficiently serious.’” Comstock, 273 F.3d at 702–03 (quoting

Farmer, 511 U.S. at 834). “To satisfy the subjective component, the plaintiff must allege facts

which, if true, would show that the official being sued subjectively perceived facts from which to

infer substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk.” Id. at 703 (citing Farmer, 511 U.S. at 837).

        Here, the plaintiff has not satisfied either component. As to the objective component, the

Sixth Circuit has held that “a prisoner’s ‘psychological needs may constitute serious medical

needs, especially when they result in suicidal tendencies.’” Id. (quoting Horn v. Madison Cnty.

Fiscal Ct., 22 F.3d 653, 660 (6th Cir. 1994)). Thus, although the plaintiff alleges that he has

diagnosed mental health conditions that require treatment with medication, Sixth Circuit precedent

seems to require that prisoners allege some level of suicidal tendencies or self-harm to satisfy the



                                                   11

    Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 11 of 13 PageID #: 48
objective component in this context. See Huq, 885 F.3d at 938–39 (concluding that a plaintiff who

previously attempted suicide, received psychiatric medication, and inflicted a serious burn wound

on herself satisfied the objective component). Based on this precedent, the plaintiff has not

sufficiently alleged that he has a serious psychiatric need.

         The plaintiff also does not satisfy the subjective component. He does not allege that he has

been denied his mental health medication while on close custody, and he does not specifically

allege that any particular prison official—including the named defendants—has denied him

psychiatric treatment. The plaintiff, therefore, fails to state a claim for denial of adequate mental

health care.

                8.      Defamation of Character

         Finally, the plaintiff asserts a state-law claim of defamation based on two incidents: the

false allegation of assault on staff made by Unit Manager Thames, and the improper close custody

classification required by Warden Byrd, Assistant Warden Ponds, and Assistant Warden Vantel.

(Doc. No. 1 at 7–8.) In Tennessee, an actionable defamation claim requires an “injury to one’s

reputation for good character with the public.” Montgomery v. Whidbee, 446 F. Supp. 3d 306, 319

(M.D. Tenn. 2020) (quoting Davis v. The Tennessean, 83 S.W.3d 125, 130 (Tenn. Ct. App. 2001)).

Filing disciplinary charges against a prisoner and altering his custody status affect, at most, the

prisoner’s reputation within the prison, not the public. See id. The plaintiff “simply fails to state a

nonfrivolous claim of defamation” on this basis. Id. (citing Ali v. Moore, 984 S.W.2d 224, 229

(Tenn. Ct. App. 1998)).

III.     Conclusion

         For these reasons, the court concludes that the plaintiff has stated an arguably non-frivolous

retaliation claim against Warden Byrd, Assistant Warden Ponds, and Assistant Warden Vantel.



                                                  12

       Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 12 of 13 PageID #: 49
This claim will be referred to the Magistrate Judge for further proceedings consistent with the

accompanying order. All other claims and defendants will be dismissed.


                                                   ____________________________________
                                                   ALETA A. TRAUGER
                                                   United States District Judge




                                              13

    Case 3:20-cv-00602 Document 6 Filed 12/08/20 Page 13 of 13 PageID #: 50
